This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                   NO. 35,804

 5 GERMAN F. ALDERETE,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
 8 T. Glenn Ellington, District Judge

 9   Hector H. Balderas, Attorney General
10   Santa Fe, NM
11   Jacqueline R. Medina, Assistant Attorney General
12   Albuquerque, NM

13 for Appellee

14 Bennett J. Baur, Chief Public Defender
15 B. Douglas Wood III, Assistant Appellate Defender
16 Santa Fe, NM

17 for Appellant

18                                 MEMORANDUM OPINION

19 VANZI, Judge.
1   {1}   Following a global guilty plea addressing two different cases, [RP 59]

2 Defendant appealed his conviction for trafficking a controlled substance (heroin). [DS

3 1] We issued a notice of proposed summary disposition proposing to reverse. The

4 State has filed a response indicating that it does not oppose this disposition.

5 Accordingly, for the reasons set forth in our notice of proposed summary disposition,

6 we reverse.

7   {2}   IT IS SO ORDERED.

8                                         __________________________________
9                                         LINDA M. VANZI, Judge

10 WE CONCUR:



11 _________________________________
12 JONATHAN B. SUTIN, Judge



13 _________________________________
14 J. MILES HANISEE, Judge




                                            2